Exhibit 10.5

 

EMERGE INTERACTIVE, INC.

 

Stock Award Agreement

 

THIS AGREEMENT dated the      day of                      2005, between eMerge
Interactive, Inc., a Delaware corporation (the “Company”), and
                    , (the “Participant”), is made pursuant and subject to the
provisions of the Company’s Amended and Restated 1999 Equity Compensation Plan
(the “Plan”), a copy of which has been made available to the Participant. All
terms used herein that are defined in the Plan have the same meaning given them
in the Plan.

 

1. Stock Award. Pursuant to the Plan, the Company, on                          ,
2005, (the “Date of Grant”) granted to the Participant, subject to the terms and
conditions of the Plan and subject further to the terms and conditions herein
set forth, a Stock Award covering                      shares of Common Stock,
hereafter described as the “Shares.”

 

2. Restrictions. Except as provided in this Stock Award Agreement (“Agreement”),
the Shares are nontransferable and are subject to a substantial risk of
forfeiture.

 

3. Vesting. Subject to paragraphs 4 and 5 below, the Participant’s interest in
the Shares granted under this Agreement shall become nonforfeitable and
transferable (“Vested”) as of the earlier of January     , 2007, or the date of
a Reorganization or Change of Control, as defined by the Plan. The “Restriction
Period” is the period between the Grant Date and the Vest Date.

 

4. Death or Disability. Paragraph 3 to the contrary notwithstanding, if the
Participant’s employment with the Company terminates on account of death or
Disability prior to the forfeiture of the Shares under Paragraph 5, all Shares
shall become Vested as of the date of the Participant’s death or Disability. For
purposes of this Agreement, the term “Disability” has the same meaning as set
forth in the Plan.

 

5. Forfeiture. Except as provided in Paragraph 4, all Shares that are not then
Vested shall be forfeited upon the termination of the Participant’s employment
with the Company for any reason.

 

6. Fractional Shares. Fractional shares shall not Vest hereunder, and when any
provision hereof may cause a fractional share to Vest, any such fractional share
shall be disregarded.

 

7. Change in Capital Structure. The terms of this Agreement shall be adjusted as
the Board determines is equitably required in the event the (a) Company (i)
effects one or more stock dividends, stock split-ups, subdivisions or
consolidations of shares or (ii) engages in a transaction to which Section 424
of the Code applies or (b) there occurs any other event which, in the judgment
of the Board, necessitates such action.

 

8. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.



--------------------------------------------------------------------------------

9. Stock Power. With respect to any Shares that are forfeited in accordance with
Paragraph 0, the Participant hereby irrevocably appoints the Company’s Chairman
of the Board and the Company’s Secretary as his attorneys to transfer any
forfeited Shares on the books of the Company with full power of substitution in
the premises. The Company’s Chairman and Secretary shall use the authority
granted in this Paragraph 9 to cancel any Shares that are forfeited in
accordance with Paragraph 0. The authority granted in this Paragraph 9 shall
terminate with respect to Shares on the date that such Shares become Vested in
accordance with Paragraphs 0 or 4.

 

10. Shareholder Rights. The Participant shall have all of the rights of a
Shareholder with respect to the Shares, including the right to vote the Shares
and receive dividends thereon, from the Date of Grant and prior to a forfeiture
of the Shares. On and after the date that any Shares are forfeited in accordance
with Paragraph 0 the Participant shall have no further rights as a Shareholder
with respect to the forfeited Shares. The Company shall retain custody of the
certificates evidencing the Shares until the Shares become Vested in accordance
with Paragraphs 0 or 4 at which time the Company shall deliver to the
Participant a certificate evidencing the Vested Shares.

 

11. No Right to Continued Employment. This Agreement does not confer upon the
Participant any right with respect to continuance of employment by the Company
or an Affiliate nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate his employment at any time.

 

12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

13. Participant Bound by Plan. The Participant hereby acknowledges that a copy
of the Plan has been made available to him and agrees to be bound by all the
terms and provisions thereof.

 

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of the Participant and the successors
of the Company.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

eMerge Interactive, Inc.     By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

        Participant